
	

114 S77 IS: Patient Choice Restoration Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 77
		IN THE SENATE OF THE UNITED STATES
		
			January 7, 2015
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act.
	
	
		1.Short title
 This Act may be cited as the Patient Choice Restoration Act.2.Repeal
			(a)In
 generalThe following Acts, and the amendments made by such Acts, are repealed:
 (1)The Patient Protection and Affordable Care Act (Public Law 111–148).
 (2)The Health Care and Education Reconciliation Act of 2010 (Public Law 111–152).
				(b)Effect of
 lawThe provisions of law amended by the Acts referred to in subsection (a) are restored as if such Acts had never been enacted.
			
